DETAILED ACTION
In the Final Rejection mailed 5/25/2022:
Claims 1, 3-10, 12-13, and 15-19 were rejected.
Claims 2, 11, and 14 were cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2022 has been entered.
Response to Amendment
The amendment to the claims filed 7/22/2022 has been entered:
Claims 1, 3-10, 12-13, and 15-19 are active.
Claims 2, 11, and 14 are cancelled.
Response to Arguments
Applicant’s arguments, filed 7/22/2022, with respect to claim(s) 1, 3-10, 12-13, and 15-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 1, 4, and 6 are objected to because of the following informalities:
Regarding claim 1, the word “displaying” should be inserted between “configured for” and “a monitoring image” in line 20.
Regarding claim 4, the word “wherein” should be inserted before “the second camera” in line 1.
Claim 6 recites the limitation “the camera” in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination, it was assumed that applicant intended to instead claim, for example, “the cameras”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 12-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Changzhi et al. (CN 200989749 Y), herein ‘Changzhi’, and further in view of Venema (US 8833231), herein ‘Venema’, and Hawkes et al. (US 6237462), herein ‘Hawkes’. 
Regarding claim 1, Changzhi discloses a remote-controlled gun (page 1 par. 1 under technical field heading; Fig. 1), comprising:
a gun base (20, 26), a gun body (1), an angle adjustment device (7, 9-10, 24), a camera (3), and a remote controller (14, 15);
wherein the camera is configured for monitoring a shooting target and a front sight (2) of the gun body (page 2 par. 2 under summary of invention heading);
wherein the angle adjustment device is connected with the gun body (Fig. 1; via frame 16) and the gun base (Fig. 1) and is configured for adjusting a pitch shooting angle of the gun body with respect to the gun base in a vertical plane (Fig. 1; page 3 par. 6 under summary of invention heading) and a left-right shooting angle of the gun body with respect to the gun base in a horizontal plane (Fig. 1; page 2 par. 4 under summary of invention heading); 
wherein the remote controller is connected with the camera and the angle adjustment device and is configured for displaying a monitoring image of the camera, for controlling the gun body to rotate with respect to the gun base until the front sight is aligned with the shooting target, and for controlling shooting of the gun body (page 2 par. 2 under summary of invention heading);
wherein the remote controller comprises a display screen (15; Fig. 1) configured for displaying a monitoring image of the camera, a shot triggering button (38) configured for controlling the shooting of the gun body, and an angle adjustment button (34-37) configured for controlling the gun body to rotate with respect to the gun base until the front sight is aligned with the shooting target (page 2 last sentence of par. 1 under detailed description heading);
wherein the angle adjustment button and the shot triggering button are incorporated into the remote controller as one integrated structure (Figs. 1 and 5); and 
wherein the remote controller is configured to adjust a position of the gun body with respect to the gun base through an observation of the monitoring image of the camera so as to align the front sight of the gun body with the shooting target and to then trigger the shooting of the gun body (page 2 last sentence of par. 1 under detailed description heading).
Changzhi does not expressly teach wherein the camera also comprises a plurality of first cameras configured for monitoring preset monitoring areas and disposed separately from and not directly or indirectly physically connected to the gun body and mounted at places that are higher than and overlook the monitoring areas or concealed places that cannot be seen by the shooting target, wherein the remote controller comprises a display screen for displaying monitoring images of the plurality of first cameras, or wherein the remote controller is configured to adjust a position of the gun body when it is determined that the shooting target is at a position within a monitoring area of one of the plurality of first cameras by an observation of the monitoring images of the plurality of first cameras.
Venema teaches a remote-controlled gun (10) comprising: a gun base (Fig. 2), a gun body (16), an angle adjustment device connected with the gun body and the gun base (Fig. 2) and configured for adjusting a pitch shooting angle of the gun body with respect to the gun base in a vertical plane and a left-right shooting angle of the gun body with respect to the gun base in a horizontal plane (col. 4 lines 45-54), a plurality of cameras (20; Fig. 1) configured to monitor a preset monitoring area (Fig. 1; col. 3 lines 44-52) and that disposed separately from and are not directly or indirectly physically connected to the gun body (Fig. 1; col. 3 lines 44-52), wherein the plurality of cameras are mounted at a place that is higher than and overlooks the monitoring area or a concealed place that cannot be seen by the shooting target (Fig. 1; the plurality of cameras are capable of being mounted anywhere that the target is capable of coming into the field of view thereof), and a remote controller (24, 26) connected with the plurality of cameras (col. 3 lines 52-56) for displaying monitoring images of the plurality of cameras (col. 4 lines 1-8) and configured to adjust a position of the gun body when it is determined that the shooting target is at a position within a monitoring area of one of the plurality of first cameras by an observation of the monitoring images of the plurality of first cameras (Fig. 1; col. 4 lines 1-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a first plurality of cameras that are mounted in a high or a concealed place disposed separately from and not directly or indirectly physically connected to the gun body of Changzhi as taught by Venema in order to search a wide area of interest to detect the presence of a target (Venema; col. 3 lines 34-36) while preventing the target from discovering and disabling the first plurality of cameras.
It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the remote controller of Changzhi to display monitoring images of the first plurality of cameras and to adjust the position of the gun body when it is determined that the shooting target is within a monitoring area of one of the plurality of first cameras by an observation of the monitoring images of the plurality of first cameras as taught by Venema in order to enable a user to provide a visual confirmation of the target before engaging the gun body to prosecute the target (Venema; col. 4 lines 6-8).
Changzhi also does not expressly teach wherein the remote controller comprises a second display screen for displaying the monitoring images of the plurality of first cameras, or wherein the display screens are both incorporated into the remote controller with the angle adjustment button and the shot triggering button as one integrated structure.
Hawkes teaches a remote-controlled gun (100) comprising a remote controller (700, 706) which includes at least an angle adjustment button (708), a shot triggering button (712, 714), and a plurality of display screens (702, 704; col. 10 lines 45-50) for displaying monitoring images from both an overview camera (322) and an aiming camera (324), wherein the angle adjustment button, the shot triggering button, and the display screens are incorporated into the remote controller as one integrated structure (Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the remote controller of Changzhi so as to incorporate two display screens, the angle adjustment button, and the shot triggering button into one integrated structure as taught by Hawkes in order to enable viewing of the images from the first and second cameras simultaneously while also reducing the number of components required by the remote controller, thereby simplifying manufacture and transport.
Regarding claim 12, Changzhi discloses a remote-controlled gun (page 1 par. 1 under technical field heading; Fig. 1), comprising:
a gun base (20, 26), a gun body (1), an angle adjustment device (7, 9-10, 24), a camera (3), and a remote controller (14, 15);
wherein the camera is configured for monitoring a shooting target and a front sight (2) of the gun body (page 2 par. 2 under summary of invention heading);
wherein the angle adjustment device is connected with the gun body (Fig. 1; via frame 16) and the gun base (Fig. 1) and is configured for adjusting a pitch shooting angle of the gun body with respect to the gun base in a vertical plane (Fig. 1; page 3 par. 6 under summary of invention heading) and a left-right shooting angle of the gun body with respect to the gun base in a horizontal plane (Fig. 1; page 2 par. 4 under summary of invention heading); 
wherein the remote controller is connected with the camera and the angle adjustment device and is configured for displaying a monitoring image of the camera, for controlling the gun body to rotate with respect to the gun base until the front sight is aligned with the shooting target, and for controlling shooting of the gun body (page 2 par. 2 under summary of invention heading); 
wherein the remote controller comprises a shot triggering button (38) configured for controlling the shooting of the gun body, an angle adjustment unit (34-37) configured for controlling the gun body to rotate with respect to the gun base until the front sight is aligned with the shooting target (page 2 last sentence of par. 1 under detailed description heading), and a display screen (15; Fig. 1) configured for displaying a monitoring image of the camera; and 
wherein the angle adjustment button and the shot triggering button are incorporated into the remote controller as one integrated structure (Figs. 1 and 5).
Changzhi does not expressly teach wherein the camera comprises a plurality of cameras or wherein the remote controller is connected with the plurality of cameras for displaying monitoring images of the plurality of cameras and obtaining coordinates of the shooting target based on the monitoring images such that the front sight is aligned with the shooting target based on the obtained coordinates of the shooting target, or wherein the plurality of cameras are configured to monitor a preset monitoring area and are mounted at a place that is higher than and overlooks the monitoring area or a concealed place that cannot be seen by the shooting target.
Venema teaches a remote-controlled gun (10) comprising: a gun base (Fig. 2), a gun body (16), an angle adjustment device connected with the gun body and the gun base (Fig. 2) and configured for adjusting a pitch shooting angle of the gun body with respect to the gun base in a vertical plane and a left-right shooting angle of the gun body with respect to the gun base in a horizontal plane (col. 4 lines 45-54), a plurality of cameras (20; Fig. 1) configured to monitor a preset monitoring area (Fig. 1; col. 3 lines 44-52) and that are not directly or indirectly physically connected to the gun body (Fig. 1; col. 3 lines 44-52), and a remote controller (24, 26) connected with the plurality of cameras (col. 3 lines 52-56) for displaying monitoring images of the plurality of cameras (col. 4 lines 1-8) and obtaining coordinates of a target (12) based on the monitoring images such that the gun body is aligned with the target based on the obtained coordinates of the target (col. 3 lines 52-67), wherein the plurality of cameras are mounted at a place that is higher than and overlooks the monitoring area or a concealed place that cannot be seen by the shooting target (Fig. 1; the plurality of cameras are capable of being mounted anywhere that the target is capable of coming into the field of view thereof).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a first plurality of cameras that are mounted in a high or a concealed place disposed separately from and not directly or indirectly physically connected to the gun body of Changzhi as taught by Venema in order to search a wide area of interest to detect the presence of a target (Venema; col. 3 lines 34-36) while preventing the target from discovering and disabling the first plurality of cameras.
It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the remote controller of Changzhi to display monitoring images of the plurality of cameras and obtain coordinates of a target based on the monitoring images as taught by Venema in order to create, track, and prioritize multiple target cues which are then passed to the gun body one at a time as the weapon successfully prosecutes each target (Venema; col. 3 lines 52-56 and 63-67).
Changzhi also does not expressly teach wherein the display screen is incorporated into the remote controller with the shot triggering button as one integrated structure.
Hawkes teaches a remote-controlled gun (100) comprising a remote controller (700, 706) which includes at least an angle adjustment unit (708), a shot triggering button (712, 714), and a display screen (702, 704) for displaying monitoring images from both an overview (322) and an aiming (324) camera (col. 10 lines 45-50), wherein the shot triggering button and the display screen are incorporated into the remote controller as one integrated structure (Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the remote controller of Changzhi so as to incorporate the display screen and the shot triggering button into one integrated structure as taught by Hawkes in order to reduce the number of components required by the remote controller, thereby simplifying manufacture and transport.
Regarding claims 3, 5, and 13, the modified Changzhi does not expressly teach a firing safety switch configured for controlling the gun body to be in a locked state or a standby state.
Hawkes teaches a remote-controlled gun (100) comprising a remote controller (700/706) which further includes a safety switch (716).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the remote controller of the modified Changzhi a safety switch as taught by Hawkes in order to enable an operator to manually prevent or enable the weapon from moving and/or firing prematurely.
Regarding claim 4, the modified Changzhi discloses wherein the second camera is fixedly secured at a barrel of the gun body (Fig. 1).
Regarding claims 6-7 and 15-16, Venema, as applied above, discloses wherein the remote controller (24, 26) is wirelessly connected with the gun body (16; Fig. 1) and the camera (20, 29; Fig. 1; col. 3 lines 52-56).
Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Changzhi et al. (CN 200989749 Y) in view of Venema (US 8833231) and Hawkes et al. (US 6237462) as applied to claims 1 and 12 above, respectively, and further in view of Grober (US 2018/0034954), herein ‘Grober’.
Regarding claims 8-9 and 17-18, the modified Changzhi does not expressly teach a lifting adjustment device configured for adjusting lifting and lowering of the gun body with respect to the gun base in the vertical plane, wherein the lifting adjustment device comprises a lifting platform and a hydraulic cylinder, wherein the angle adjustment device is connected with the gun base through the lifting platform, wherein the hydraulic cylinder is vertically disposed, wherein a cylinder body of the hydraulic cylinder is fixedly connected with the gun base, and wherein a piston rod of the hydraulic cylinder is fixedly connected with the lifting platform.
Grober teaches a remotely controlled weapon (50) comprising a lifting adjustment device (Fig. 1) configured for vertically lifting and lowering the weapon with respect to a gun base (52), wherein the lifting adjustment device comprises a lifting platform (64) and a vertically disposed hydraulic cylinder (60-62; Fig. 1), wherein an angle adjustment device (58) is connected with the gun base through the lifting platform (Fig. 1), wherein a cylinder body (62) of the hydraulic cylinder is fixedly connected with the gun base (Fig. 1), and wherein a piston rod (62) of the hydraulic cylinder is fixedly connected with the lifting platform (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a lifting device as taught by Grober into remote controlled gun of the modified Changzhi in order to raise or lower the weapon (Grober; par. 36).
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Changzhi et al. (CN 200989749 Y) in view of Venema (US 8833231) and Hawkes et al. (US 6237462) as applied to claims 1 and 12 above, respectively, and further in view of Wei et al. (CN 105890447 A), herein ‘Wei’.
Regarding claims 10 and 19, the modified Changzhi discloses wherein the angle adjustment device comprises two sub-angle adjustment devices (7, 24, 9-10), but does not expressly teach wherein each of the two sub-angle adjustment devices comprise a bottom plate, a first vertical plate, a second vertical plate, a first hinge plate, a second hinge plate, a motor, a threaded rod, a nut, a first hinge shaft, and a second hinge shaft and a third hinge shaft arranged as claimed.
Wei teaches an angle adjustment mechanism for a remote control gun (100) comprising two sub-angle adjustment assemblies, one for a pitch angle adjustment (200) and one for an azimuth angle adjustment (300), each sub-angle adjustment assembly comprising a bottom plate (1), a first vertical plate (2), a second vertical plate (6), a first hinge plate (4), a second hinge plate (5), a motor (9), a threaded rod (8), a nut (7), a first hinge shaft (3), a second hinge shaft (Fig. 1) and a third hinge shaft (10);
wherein the first vertical plate and the second vertical plate are disposed in parallel and both fixedly secured at the bottom plate, the threaded rod is pivotally connected with the second vertical plate and in threaded connection with the nut, the motor is fixedly mounted at the bottom plate and configured for driving the threaded rod to rotate; the first vertical plate and the first hinge plate are hinged by the first hinge shaft, the first hinge plate and the second hinge plate are hinged by the second hinge shaft, the second hinge plate and the nut are hinged by the third hinge shaft, and the first hinge shaft, the second hinge shaft and the third hinge shaft are parallel to each other (Figs. 1-2);
wherein axes of the first hinge shaft, the second hinge shaft, and the third hinge shaft of one of the two sub-angle adjustment devices all extend in a vertical direction, and the bottom plate thereof is fixedly connected with the gun base (Fig. 2); and 
wherein axes of the first hinge shaft, the second hinge shaft, and the third hinge shaft of the other one of the two sub-angle adjustment devices all extend in a horizontal direction, the first hinge plate of the other one of the two sub-angle adjustment devices is fixedly connected with the gun body, and the bottom plate of the other one of the two sub-angle adjustment devices is fixedly connected with the first hinge plate of the other one of the two sub-angle adjustment devices (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the two sub-angle adjustment devices of Wei in the invention of the modified Changzhi in order to implement aiming adjustments while eliminating the known disadvantages of adjustment mechanisms which are gear transmission structures (Wei; par. 1-5 under the background technique heading).
Conclusion
Claims 1, 3-10, 12-13, and 15-19 are rejected. Claims 2, 11, and 14 are cancelled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641